Citation Nr: 1748911	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-33 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.  

2.  Entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from January 2002 to November 2002, August 2005 to October 2006, March 2008 to July 2008, and subsequent periods of active service for which DD Forms 214 are not yet of record.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran initially requested a hearing in connection with his appeal.  However, he was listed as a "no show" for the scheduled hearing in May 2015 and has not requested that his hearing be rescheduled.  The Board finds that the request for a hearing has been withdrawn and the Board may proceed with a decision.  

The issues of entitlement to service connection for hemorrhoids and service connection for right ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current left ear hearing loss disability is related to active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

The Veteran contends that his current left ear hearing loss disability is related to active duty. 

The evidence reflects that the Veteran has a current disability.  Specifically, a December 2013 VA audiological examination report shows that the Veteran has a current left ear hearing loss disability in accordance with 38 C.F.R. § 3.385. 

With respect to an in-service injury or disease, the complete service medical treatment records are not available at this time.  However, during the Veteran's period of active service from August 2005 to October 2006, the Veteran complained of left ear hearing loss.  Further, the Veteran is considered competent to report his in-service noise exposure.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Indeed, the Veteran's statements concerning noise exposure are consistent with his military occupational specialty (MOS) of CBT doc/prod sp.  The Board finds that the element of an in-service injury consisting of acoustic trauma has been met.

Shortly after separation from active service in April 2007, the Veteran complained of left ear hearing loss.  

The remaining question is whether the Veteran's left ear hearing loss disability is causally related to his active service.  In this regard, the Veteran was provided a VA audiological examination in May 2009.  The Veteran reported that his hearing loss existed since 2006 and he had exposure to rifle fire and engine noise.  The examiner stated that the Stenger test performed showed that the admitted thresholds in his left ear did not represent his true thresholds.  Therefore, the examiner could not come to any conclusions about his hearing loss.  The examiner stated that the Veteran may have a hearing loss in that ear that was caused by acoustic trauma as the configuration of the loss is what would be expected with a loss from noise exposure.  The examiner could not resolve this issue without resorting to mere speculation.

A December 2013 VA examiner opined that it was "at least as likely as not" that the left ear hearing loss was caused by or result of an event in military service.  The examiner noted that the Veteran's MOS had a high probability for noise exposure and he had a mild to moderately-severe high frequency hearing loss in the left ear that was due to noise exposure during his deployment.  It was noted that he shot many mortars and it permanently damaged his hearing.  

In reviewing all of the evidence of record, the Board finds that the probative evidence relates the Veteran's current left ear hearing loss disability to active service.  While the complete service medical treatment records are not of record, the Veteran complained of left ear hearing loss during his period of active service, the Veteran complained of hearing loss shortly after service in April 2007, and the December 2013 VA examiner provided a positive opinion.  In addition, the Veteran was exposed to noise during his service and attested to the chronic nature of his hearing loss, which he is competent to do.  In light of the above, the Board finds that service connection for left ear hearing loss disability is granted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.


REMAND

Given the Veteran's recent periods of active service for which DD forms 214 are not of record, a remand is required to verify the Veteran's dates of service and to request the complete service medical treatment records.  The Board notes that the AOJ previously requested records from the Veteran's Reserve Unit and the Records Management Center (RMC).  However, as the Veteran has had recent periods of active service, the records may have not been retired to the RMC at the time of the prior request.  Further efforts must be made to locate the Veteran's complete service medical treatment records.

In addition, following the receipt of additional service medical treatment records, a VA addendum opinion must be obtained concerning the nature and etiology of any hemorrhoids.  If additional evidence is received concerning a current right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385, a VA addendum opinion must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Verify all dates of the Veteran's service, to include a request for DD Forms 214.  All efforts to verify the dates of service must be documented in the record.

2.  Contact the appropriate source(s), including but not limited to the RMC, and request the Veteran's complete service medical treatment records.  Document all efforts to obtain the records. 

3.  Thereafter, request an addendum opinion from a suitably qualified VA examiner concerning the nature and etiology of any hemorrhoids.  The claims folder must be made available for review.  Following review of the claims folder, the examiner must address the following:

Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any hemorrhoids had their onset in active service or were otherwise related to active service.  

Rationale must be expressed for any opinion reached.

4.  If and only if additional evidence received shows a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385, request an addendum opinion from a suitably qualified VA examiner as to the nature and etiology of the right ear hearing loss disability.  The claims folder must be made available for review.  The examiner must address the following:

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right ear hearing loss disability had its onset in active service or is otherwise related to active service.  

Rationale must be expressed for any opinion reached.  The examiner must discuss the Veteran's statements concerning the chronic nature of his hearing loss and note that the Veteran's statements regarding noise exposure during active service are competent and credible.

5.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  After the Veteran has been afforded the appropriate period to respond, return the appeal to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


